Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 05/31/2022.
Remarks
The claims are presented as follows:

Claims 1-2,5-6,9,12,16 and 19 are amended.
Claims 1-22 are pending.
See Interview Summery.
Response to Arguments
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 103 rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 
Applicant’s arguments with respect to the double patenting rejection made have been fully considered and as indicated by applicant, a terminal disclaimer is needed to overcome the double patenting rejection. applicant did not submit the eTD within the time frame set. Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,945,272 B2 [application No.15/961,464], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:

Instant Application  
US. Patent No. 10,945,272 B2
Claim 1. A method performed by a User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the method comprising: 
     receiving a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; determining CSI estimates to be used in the CSI report to the base station according to the received indication, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE; and transmitting the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 1. A method performed by a User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the method comprising: 
     receiving a message comprising an indication to use CSI estimates that are based on a CSI measurement at only a single time instant on a Channel State Information Reference Symbols, CSI-RS, resource configured for the UE, and that are further based on a CSI measurement on a Channel State Information Interference Measurement, CSI-IM, resource at only the single time instant; discarding existing CSI estimates when there is a change in at least one transmission condition for the UE; determining the CSI estimates to be used in the CSI report to the base station according to the received indication; and transmitting the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 5. A User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the wireless device comprising one or more processors whereby the wireless device is configured to: 
    receive a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; determine CSI estimates to be used in the CSI report to the base station according to the received indication, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE; and transmit the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 3. A User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the UE comprising one or more processors whereby the UE is configured to: 

   receive a message comprising an indication to use CSI estimates that are based on a CSI measurement at only a single time instant on a Channel State Information Reference Symbols, CSI-RS, resource configured for the UE, and that are further based on a CSI measurement on a Channel State Information Interference Measurement, CSI-IM, resource at only the single time instant; discard existing CSI estimates when there is a change in at least one transmission condition for the UE; determine the CSI estimates to be used in the CSI report to the base station according to the received indication; and transmit the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 9. A method performed by a base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in CSI reports to the base station in a radio communications network, the method comprising: 
    determining that the CSI estimates from the UE are no longer valid due to a change in at least one transmission condition; transmitting, to the UE, a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; and receiving a CSI report from the UE, the CSI report including CSI estimates in accordance with the indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE.
Claim 5. A method performed by a base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in CSI reports to the base station in a radio communications network, the method comprising: 
   determining that the CSI estimates from the UE are no longer valid due to a change in at least one transmission condition; transmitting, to the UE, a message comprising an indication to use CSI estimates that are based on a CSI measurement at only a single time instant on a Channel State Information Reference Symbols, CSI-RS, resource configured for the UE, and that are further based on a CSI measurement on a Channel State Information Interference Measurement, CSI-IM, resource at only the single time instant; and receiving a CSI report from the UE, the CSI report including CSI estimates in accordance with the indication to use the CSI estimates that are based on the CSI measurement at only the single time instant on the CSI-RS resource configured for the UE and that are further based on the CSI measurement on the CSI-IM resource at only the single time instant.
Claim 16. A base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in a CSI report to the base station in a radio communications network, the base station comprising: 
     at least one processor; memory storing executable computer programs, whereby when executed by the at least one processor, the base station is configured to: determine that the CSI estimates from the UE is no longer valid due to a change in at least one transmission condition; transmit, to the UE, a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE.
Claim 9. A base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in a CSI report to the base station in a radio communications network, the base station comprising: 
    at least one processor; memory storing executable computer programs, whereby when executed by the at least one processor, the base station is configured to: determine that the CSI estimates from the UE are no longer valid due to a change in at least one transmission condition; and transmit, to the UE, a message comprising an indication to use CSI estimates that are based on a CSI measurement at only a single time instant on a Channel State Information Reference Symbols, CSI-RS, resource configured for the UE, and that are further based on a CSI measurement on a Channel State Information Interference Measurement, CSI-IM, resource at only the single time instant.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by discarding existing CSI estimates when there is a change in at least one transmission condition for the UE.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,986,573 B2 [application No.14/395,137], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:

Instant Application  
US. Patent No. 9,986,573 B2
Claim 1. A method performed by a User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the method comprising: 
    
     receiving a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; 
     




     determining CSI estimates to be used in the CSI report to the base station according to the received indication, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE; and 
      transmitting the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 1. A method performed by a wireless device for determining Channel State Information, CSI, estimates to be transmitted in a CSI report for at least one CSI process configured for the wireless device to a network node in a radio communications network, the method comprising: 
    receiving a message comprising an indication to discard existing CSI estimates that are based on previous CSI measurements performed on resources configured for the at least one CSI process and/or an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process; 
   determining CSI estimates to be used in the CSI report to the network node according to the received indication; and 



    transmitting the CSI report to the network node, the CSI report including the determined CSI estimates; wherein determining further comprises, when the indication in the message indicates to use CSI estimates that are based on CSI measurements performed during a determined period of time, discarding existing CSI estimates that are based on CSI measurements which do not correspond to the determined period of time and determine new CSI estimates that are based on CSI measurements performed during the determined period of time.
Claim 5. A User Equipment, UE, for determining Channel State Information, CSI, estimates to be transmitted in a CSI report to a base station in a radio communications network, the wireless device comprising one or more processors whereby the wireless device is configured to: 
    

    receive a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; determine CSI estimates to be used in the CSI report to the base station according to the received indication, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE; and transmit the CSI report to the base station, the CSI report including the determined CSI estimates.
Claim 7. A wireless device for determining Channel State Information, CSI, estimates to be transmitted in a CSI report for at least one CSI process configured for the wireless device to a network node in a radio communications network, the wireless device comprising one or more processors whereby the wireless device is configured to: 
    receive a message comprising an indication to discard existing CSI estimates that are based on previous CSI measurements performed on resources configured for the at least one CSI process and/or an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process; determine CSI estimates to be used in the CSI report to the network node according to the received indication; and transmit the CSI report to the network node, the CSI report including the determined CSI estimates; wherein the wireless device is further configured to, when the indication in the message indicates to use CSI estimates that are based on CSI measurements performed during a determined period of time, discard existing CSI estimates that are based on CSI measurements which do not correspond to the determined period of time and determine new CSI estimates that are based on CSI measurements performed during the determined period of time
Claim 9. A method performed by a base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in CSI reports to the base station in a radio communications network, the method comprising: 
    
       determining that the CSI estimates from the UE are no longer valid due to a change in at least one transmission condition; transmitting, to the UE, a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE; and receiving a CSI report from the UE, the CSI report including CSI estimates in accordance with the indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE, wherein the CSI estimates are based on a CSI measurement at a single time instant on a CSI-RS resource configured for the UE.
Claim 14. A method performed by a network node for controlling Channel State Information, CSI, estimates transmitted by one or more wireless devices in CSI reports of at least one CSI process configured for the one or more wireless devices to the network node in a radio communications network, the method comprising: 
     determining that the CSI estimates from the one or more wireless devices are no longer valid due to a change in at least one transmission condition; transmitting, to the one or more wireless devices, a message comprising an indication to discard existing CSI estimates that are based on previous CSI measurements performed on resources configured for the at least one CSI process and/or an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process; and receiving one or more CSI reports from the one or more wireless devices, the one or more CSI reports including CSI estimates in accordance with the indication to discard existing CSI estimates that are based on previous CSI measurements performed on resources configured for the at least one CSI process and/or the indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process.
Claim 16. A base station for controlling Channel State Information, CSI, estimates transmitted by a User Equipment, UE, in a CSI report to the base station in a radio communications network, the base station comprising: 
     


     at least one processor; memory storing executable computer programs, whereby when executed by the at least one processor, the base station is configured to: determine that the CSI estimates from the UE is no longer valid due to a change in at least one transmission condition; transmit, to the UE, a message comprising an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the UE.
Claim 23. A network node for controlling Channel State Information, CSI, estimates transmitted by one or more wireless devices in CSI reports of at least one CSI process configured for the one or more wireless devices to the network node in a radio communications network, the network node comprising: 
    at least one processor; memory storing executable computer programs, whereby when executed by the at least one processor, the network node is configured to: determine that the CSI estimates from the one or more wireless devices are no longer valid due to a change in at least one transmission condition, and transmit, to the one or more wireless devices, a message comprising an indication to discard existing CSI estimates that are based on previous CSI measurements performed on resources configured for the at least one CSI process and/or an indication to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process.



The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application to use CSI estimates that are based on CSI measurements performed during a determined period of time on resources configured for the at least one CSI process and by discarding existing CSI estimates when there is a change in at least one transmission condition for the UE.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472